DETAILED ACTION
Applicant's arguments filed on 08/15/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims1 and 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “… a current sensing circuit coupled between the first source and the first drain, the current sensing circuit providing a current sense output signal; a shutoff circuit having a shutoff input and a shutoff output, the shutoff input coupled to the current sense output, and the shutoff output coupled to the third gate and the first gate; a fourth transistor having a fourth source, a fourth drain, and a fourth gate, the fourth drain coupled to the second gate, and the fourth source coupled to the second source; and a current limiting circuit coupled between the third drain and the fourth gate, wherein the fourth transistor turns on responsive to current flowing through the third transistor.”
Claim 15; prior art of record fails to disclose either by itself or in combination:  “… a current sensing circuit coupled between the first source and the first drain, the current sensing circuit providing a current sense output signal; a shutoff circuit having a shutoff input and a shutoff output, the shutoff input coupled to the current sense output, and the shutoff output coupled to the third gate and the first gate; a fourth transistor having a fourth source, a fourth drain, and a fourth gate, the fourth drain coupled to the second gate, and the fourth source coupled to the output ; and a current limiting circuit coupled between the third drain and the fourth gate, wherein the fourth transistor turn on responsive to current flowing through the third transistor.”
Claim 20; prior art of record fails to disclose either by itself or in combination:  “…conducting a first current from a gate of a first transistor through a first resistor in response to detection of a short circuit condition at an output; conducting, by a second transistor, in response to a voltage across the first resistor; while the second transistor is conducting, conducting a second current from the gate through the second transistor, through a second resistor, and through a third resistor; and in response to a voltage across the third resistor: conducting, by a third transistor, to cause a fourth transistor not to conduct; and disconnecting the output from the first transistor.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are cited in the PTO-892 however, none of the reference teach the limitations above as claimed

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838